UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-7098


DOUGLAS R. VAUGHN, II,

                   Plaintiff - Appellant,

             v.

NURSE TERRY, Intake Nurse; NURSE ALVIN, Intake Nurse; NURSE DIANE
ANTHONY, Head Nurse; NURSE CHELTON, Intake Nurse,

                   Defendants - Appellees,

             and

CORRECT CARE SOLUTIONS, Medical Staff/Nurses,

                   Defendant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:19-cv-00565-LMB-IDD)


Submitted: February 28, 2022                                Decided: March 23, 2022


Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Douglas R. Vaughn, Appellant Pro Se. Christopher Fitzjames Quirk, SANDS
ANDERSON, PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Douglas R. Vaughn II appeals the district court’s order denying relief on his

42 U.S.C. § 1983 complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Vaughn v. Nurse Terry,

No. 1:19-cv-00565-LMB-IDD (E.D. Va. June 21, 2021). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3